Exhibit 10.1

MASTER AGREEMENT

This AGREEMENT (“Agreement”) is dated as of June 30, 2011 by and among Advanced
BioEnergy, LLC, a Delaware limited liability company (“ABE”), Clean Energy
Capital, LLC, a Delaware limited liability company (“CEC”), Ethanol Investment
Partners, LLC, a Delaware limited liability company (“EIP”), Ethanol Capital
Partners, LP – Series R, a Delaware limited partnership, Ethanol Capital
Partners, LP – Series T, a Delaware limited partnership, Ethanol Capital
Partners, LP – Series V, a Delaware limited partnership, and Tennessee Ethanol
Partners, LP, a Delaware limited partnership (each limited partnership is
referred to as a “CEC Partnership” and collectively the “CEC Partnerships”; and
the CEC Partnerships and EIP are collectively referred to as the “CEC
Obligors”).

RECITALS:

WHEREAS, pursuant to a Settlement Agreement dated as of June 30, 2011, (as
defined in Section 11 of this Agreement), ABE and CEC have settled all open
issues related to (i) pending arbitration against ABE brought by Revis L.
Stephenson III, a former officer of ABE, (“Stephenson Arbitration”);
(ii) litigation brought by Stephenson against CEC and Scott Brittenham
(“Brittenham”) , a director of ABE and an officer of CEC (the “Stephenson
Lawsuit”); and (iii) the payment of legal fees by ABE in satisfaction of the
claims for indemnification in the Stephenson Lawsuit by Brittenham;

WHEREAS, under the terms of the Settlement Agreement, (i) ABE agreed to pay $3.4
million to Stephenson, and (ii) CEC in its capacity as general partner of the
CEC Partnerships and as sole manager of EIP agreed that the CEC Obligors will
jointly and severally reimburse ABE for $450,000 of the $3.4 million; and

WHEREAS, ABE has agreed to pay legal fees and costs of Brittenham and CEC in the
Stephenson Lawsuit, and the CEC Obligors have agree to reimburse ABE for a
portion of these legal fees and costs.

NOW, THEREFORE, in consideration of the foregoing, ABE, CEC and the CEC Obligors
hereby agree as follows:

1. Payment by ABE to Stephenson. ABE agrees that it will pay Stephenson $3.4
million pursuant to the Settlement Agreement.

2. Payment of Legal Fees and Costs.

a. ABE agrees to pay on June 30, 2011, $80,000 in legal fees and costs incurred
by Brittenham and CEC in the Stephenson Lawsuit, in complete satisfaction of
ABE’s indemnification obligations to Brittenham in connection with the
Stephenson Lawsuit.

b. The CEC Obligors agree to reimburse ABE for $40,000 of these legal fees and
costs, which fees and costs have been added to the Note (as defined below).



--------------------------------------------------------------------------------

3. Promissory Note. Each CEC Obligor agrees to enter into the Promissory Note
dated as of the date hereof for $490,000 (“Note”), in substantially the form
attached as Exhibit A, representing (i) $450,000 as partial payment and
reimbursement for ABE payments to Stephenson under the Settlement Agreement and
in full satisfaction of all obligations owed by the CEC Obligors pursuant to the
Settlement Agreement, and (ii) $40,000 for partial reimbursement to ABE for
legal fees and costs of CEC, Brittenham and the CEC Obligors.

4. Pledge Agreement. Each CEC Obligor agrees to enter into and deliver to ABE a
pledge agreement (the “Pledge”) in substantially the Form attached as Exhibit B
and an Assignment separate from Certificate in the Form attached as Exhibit B-1.

5. Guarantee by CEC. CEC agrees to deliver to ABE a guarantee of the Note
obligations of the CEC Obligors (“Guarantee”), in substantially the Form
attached as Exhibit C.

6. Representations and Warranties by CEC and CEC Obligors. CEC and the CEC
Obligors hereby represent, warrant and covenant to ABE, that as of the date
hereof

a. Each of CEC and the CEC Obligors are duly organized, validly existing and in
good standing under the laws of the State of Delaware;

b. CEC and each CEC Obligor, as appropriate, has full power and authority to
execute and deliver this Agreement, the Note, the Pledge, and the Guarantee, to
perform its respective obligations hereunder and under each agreement, and the
individual parties signing on behalf of CEC and the CEC Obligors have been fully
authorized to execute each of these documents on behalf of those parties;

c. No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the
execution and delivery of this Agreement, the Note; the Pledge, or the
Guarantee, or the performance of the respective obligations thereunder;

d. Except as set forth in Section 18 of the Pledge, the entering into and
performance of this Agreement and the transactions contemplated hereby do not
conflict with any other agreement to which CEC or the CEC Obligors are a party;
and

e . CEC and each CEC Obligor will substantially benefit from the financial
accommodations provided pursuant to this Agreement.

7. Representations and Warranties by ABE. ABE hereby represents, warrants and
covenants to CEC and the CEC Obligors that as of the date hereof:

a. ABE is duly organized, validly existing and in good standing under the laws
of the State of Delaware;

b. ABE has the full power and authority to execute and deliver this Agreement
and to perform its respective obligations hereunder, and the individual parties
signing on behalf of ABE have been fully authorized to execute this Agreement on
behalf of ABE;

 

2



--------------------------------------------------------------------------------

c. No authorization, approval, or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the payment
by ABE of the amount under the Settlement Agreement or payment by ABE of the CEC
legal fees and costs; and

d. The entering into and performance of this Agreement and the transactions
related hereto do not conflict with any other agreement to which ABE is a party.

8. Amendments. No amendment or waiver of any provision of this Agreement or
consent to any departure by ABE, CEC or any of the CEC Obligors herefrom, will
in any event be effective unless the amendment, waiver or consent is in writing
and signed by that party.

9. Addresses for Notices. All notices and other communications provided for
hereunder shall be in writing and, if to CEC, or any of the CEC Obligors, sent
by a nationally recognized overnight courier service to:

Scott Brittenham

Clean Energy Capital, LLC

5151 East Broadway

Suite 510

Tucson, AZ 85711

With a copy to

Tonya Mitchem Grindon

Baker, Donelson, Bearman, Caldwell & Berkowitz, PC.

211 Commerce Street, Suite 800

Nashville, TN 37201

and, if to ABE, sent by a nationally recognized overnight courier service to ABE
at:

Advanced BioEnergy, LLC

Attention: President

8000 Norman Center Drive

Suite 610

Bloomington, MN 55437

With a copy to:

Stanley J. Duran

Lindquist & Vennum P.L.L.P.

4200 IDS Center

80 South 8th Street

Minneapolis, MN 55402

 

3



--------------------------------------------------------------------------------

or as to either party at such other address as shall be designated by such party
in a written notice to the other party complying with the delivery terms of this
Section 9. All such notices and other communications shall, when appropriately
couriered, be effective when delivered by the courier.

10. Governing Law; Terms. This Agreement shall be governed by, and construed in
accordance with the, laws of the State of Minnesota except as required by
mandatory provisions of law.

11. Settlement Agreement; Conflicts. This Agreement, the Note, the Pledge and
Guarantee, and any financing statements are being executed in connection with
this Agreement, the Note, the Pledge and the Guarantee (collectively the “Loan
Documents”) are being executed in connection with that certain Settlement
Agreement dated as of June 30, 2011, among ABE and CEC and other parties (the
“Settlement Agreement”), and the parties hereto acknowledge and agree that no
release of claims under the Settlement Agreement shall release, terminate,
abrogate or otherwise affect the ongoing validity or enforceability of any or
all of the Loan Documents. This Agreement will become effective concurrently
with the effectiveness of the Settlement Agreement. If any conflict exists
between the terms of this Agreement and the Settlement Agreement, the terms of
the Settlement Agreement are controlling. If any conflict exists between the
terms of this Agreement and any of the other Loan Documents, then the terms of
the applicable Loan Document will be controlling.

IN WITNESS WHEREOF, the ABE, CEC and the CEC Obligors have caused this Agreement
to be duly executed and delivered by their respective officers thereunto duly
authorized as of the date first above written.

 

ADVANCED BIOENERGY, LLC   By:  

  /s/ Richard R. Peterson

  Name:  

  Richard R. Peterson

  Its:  

  Chief Executive Officer

CLEAN ENERGY CAPITAL, LLC   By:  

  /s/ Scott Brittenham

  Name:  

  Scott Brittenham

  Its:  

  President

ETHANOL INVESTMENT PARTNERS, LLC By:   Clean Energy Capital, LLC Its:   Manager
  By:  

  /s/ Scott Brittenham

  Name:  

  Scott Brittenham

  Its:  

  President

 

4



--------------------------------------------------------------------------------

ETHANOL CAPITAL PARTNERS, LP – SERIES R By:   Clean Energy Capital, LLC Its:  
General Partner   By:  

  /s/ Scott Brittenham

  Name:  

  Scott Brittenham

  Its:  

  President

ETHANOL CAPITAL PARTNERS, LP – SERIES T By:   Clean Energy Capital, LLC Its:  
General Partner   By:  

  /s/ Scott Brittenham

  Name:  

  Scott Brittenham

  Its:  

  President

ETHANOL CAPITAL PARTNERS, LP – SERIES V By:   Clean Energy Capital, LLC Its:  
General Partner   By:  

  /s/ Scott Brittenham

  Name:  

  Scott Brittenham

  Its:  

  President

TENNESSEE ETHANOL PARTNERS, LP By:   Clean Energy Capital, LLC Its:   General
Partner   By:  

  /s/ Scott Brittenham

  Name:  

  Scott Brittenham

  Its:  

  President

 

5